DETAILED ACTION
Claims 1-20 are considered in this office action. Claims 1-20 are pending examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
In regards to Claim 1 and 14 , “receiving, by the processor, flight data of an aircraft” should be receiving, by the processor, flight data of the aircraft. And for Claim 14, “ receiving flight data of an aircraft” should be  receiving flight data of the aircraft. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-10 and 12 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention Jimenez (US9174745) and herein after will be referred as Jimenez. 

Regarding Claim 8, Jimenez  teaches a computer implemented method for detecting health status of an environmental control system (Fig.2 ), the method comprising: 
Jimenez teaches receiving, by a processor, aircraft data of an aircraft (Col.4 Line 50-54; 59-63 : “The plurality of vehicle related input parameters 32 is selected from the group of aircraft related 
receiving, by the processor, flight data of an aircraft (Col.4 Line 66-Col.5 Line 3: “Lastly, environmental data consists of atmospheric and geographical data that may affect vehicle performance. This may include ambient temperature, barometric pressure, wind speeds, runway slope, or other terrain considerations.”);  28Attorney Docket No.: 00194-0183-01000 
calculating, by the processor, a predicted performance of the aircraft based on the received aircraft data and the received flight data (Fig. 2 Step 30 : “Predicted vehicle performance (as shown by block 30) based from a plurality of vehicle related input parameters 32 is predicted,”); 
comparing, by the processor, the predicted performance of the aircraft with a measured performance of the aircraft over a predetermined time period (Col. 5 Line 11-15 : “The predicted vehicle performance data and the measured vehicle performance data may be, for example, aircraft performance data including, for example, elapsed time, fuel consumed, distance traveled, airspeed, climb rate, and trim position (see numeral designation 40).”);
 determining, by the processor, a difference between the predicted performance of the aircraft and the measured performance of the aircraft over the predetermined time period (Col.5 Line 16-19: “The predicted vehicle performance data is compared with the measured actual vehicle performance data to provide an indication as to whether the vehicle is operating within a selected tolerance of the prediction (block 42). “);
44).”).  

Regarding Claim 9, Jimenez teaches the method of claim 8, wherein the aircraft data include at least one of miscellaneous temperature, pressures and control switch values of the aircraft, pack outlet or water extractor temperature, auxiliary power unit bleed pressure, auxiliary power unit bleed temperature, ambient pressure, and/or ambient temperature (Col.4 Line 59-63 : “Aircraft configuration refers to selectable configurations that an aircraft may be operated within, the details of which vary between models. Some examples include flap/slat position, selected engine thrust mode, selected engine bleed setting, and APU running status.”)).  

Regarding Claim 10,  Jimenez teaches the method of claim 8, wherein the flight data include at least one of altitude, airspeed, location data, engine data, auxiliary power unit data, and/or weather data (Col.4 Line 66-Col.5 Line 3 : “Lastly, environmental data consists of atmospheric and geographical data that may affect vehicle performance. This may include ambient temperature, barometric pressure, wind speeds, runway slope, or other terrain considerations.”).  

Regarding Claim 12,  Jimenez teaches the method of claim 8, wherein receiving the aircraft data and the flight data further include receiving via a plurality of channels with a plurality of parameters of the aircraft (Fig 1, #16 #18 #20 #22).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jimenez. 

Regarding Claim 13, Jimenez teaches the method of claim 12.

 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jimenez to incorporate the teachings of obvious variation to include start and stop of sensor information collection and outputting. Doing so would further optimize the operation of the aircraft.

Allowable Subject Matter
Claims 1-7; 14-20 are allowed.
Claim 11 is  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner' s statement of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The closest prior art of record are :
US 2020/0110181 discloses An apparatus for detecting a fault state of an aircraft is provided. The apparatus accesses a training set of flight data for the aircraft. The training set includes observations 
US 9971969 discloses A method of predicting a fault in an air-conditioning pack of an aircraft is disclosed. The air-conditioning pack includes one or more sensors outputting data related to air-conditioning pack temperature, air-conditioning pack pressure, or air-conditioning pack valve or actuator positions. The method includes transmitting data from at least one of the sensors operably coupled to the air-conditioning pack, comparing the transmitted data to a predetermined threshold, and predicting a fault in the air-conditioning pack based thereon.
US9561863 discloses According to one example embodiment, a method of assessing reliability of an aircraft component includes identifying, aboard an aircraft, a first probability of failure of the aircraft component installed on the aircraft. One or more measurements representative of at least one load applied against the aircraft component are received. Determined, aboard the aircraft, is a second probability of failure of the aircraft component based on the first probability of failure and the received one or more measurements representative of the at least one load applied against the aircraft component, the second probability of failure representing a probability of failure of the aircraft component after application of the at least one load.
JP 2020095298 discloses To make it possible to perform the failure diagnosis even if it is not possible to determine whether or not a failure has occurred on the basis of a behavior of a diagnosis target and a simulation result based on the model.SOLUTION: A failure diagnosis system 1 for performing the failure diagnosis on the basis of an actual measurement value of a behavior of a diagnosis target A and a simulation result based on a model M, comprises: measurement means 2 for measuring an actual measurement value of the behavior of the diagnosis target A; and a failure diagnosis device 3 having the 
EP 3460611 discloses An aircraft fault detection system (110) including at least one aircraft data logging device (120) configured to capture parametric flight data (111) from at least one aircraft subsystem (101), and an aircraft controller (121) coupled to the data logging device (120). The controller (121) being configured to group the parametric flight data (111) from the at least one aircraft subsystem (101) into a plurality of test states (125), one or more of the test states (125A-125n) being different from other test states (125A-125n) in the plurality of states (125), generate at least one test transition matrix (126) based on the plurality of test states (125) and determine anomalous behavior of the at least one aircraft subsystem (101) based on the at least one test transition matrix (126), and forecast faults (127) within the at least one aircraft subsystem (101) based on the anomalous behavior of the at least one aircraft subsystem (101) determined from the at least one test transition matrix (126).
CN 112749789 discloses The invention provides an aeroengine multiple fault diagnostor based on an auto-associative neural network, which comprises eight auto-associative neural networks; searching an optimal self-association neural network structure by the eight self-association neural networks according to the standard which is closest to the input and has the best noise reduction performance, and then keeping the structure to adjust the weight of the network according to the simulation data of the normal model and the fault model and the improved back propagation algorithm; and judging the fault condition of the engine according to the relation between the residual error and the set threshold value. The invention can effectively diagnose and isolate faults of the aircraft engine, can diagnose and isolate faults of a single component and faults of a plurality of sensors at the same time, can effectively avoid economic loss caused by the reasons of flying stop and the like, and can avoid 
In regards to Independent Claims 1 and 14 , the prior art fails to teaches A computer implemented method for detecting health status of an environmental control system, the method comprising: receiving, by a processor, aircraft data of an aircraft; receiving, by the processor, flight data of an aircraft; calculating, by the processor, a predicted performance of the aircraft based on the received aircraft data and the received flight data; generating, by the processor, at least one model scalar or residual, wherein the at least one model scalar or residual is generated based on the aircraft data of the aircraft; identifying, by the processor, at least one pattern from the at least one model scalar or residual; classifying, by the processor, the at least one pattern into at least one of a plurality of classifications; identifying, by the processor, a failure of modes or components from the classifications; and transmitting, by the processor, a maintenance report once the failure of modes or components is identified.
All the claims dependent upon the independent claims listed above are also hereby subject for allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218. The examiner can normally be reached M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.